Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by The PNC Financial Services Group, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Mercantile Bankshares Corporation Commission File No. 0-5127 On October 31, 2006, The PNC Financial Services Group, Inc. ("PNC") issued a press release and supplementary financial information announcing its earnings and business for the quarter ended September 30, 2006, and presentation materials from an accompanying presentation to investors. PNC subsequently amended page 10 of the original supplementary financial information. Attached is a copy of the complete supplementary financial information, as amended. THE PNC FINANCIAL SERVICES GROUP, INC. FINANCIAL SUPPLEMENT THIRD QUARTER 2006 UNAUDITED AS AMENDED NOVEMBER 8, 2006 THE PNC FINANCIAL SERVICES GROUP, INC. FINANCIAL SUPPLEMENT THIRD QUARTER 2006 UNAUDITED Page Consolidated Income Statement 1 Consolidated Balance Sheet 2 Capital Ratios and Asset Quality Ratios 2 Results of Businesses Summary of Business Results and Period-end Employees 3 Retail Banking 4-5 Corporate & Institutional Banking 6 BlackRock 7 PFPC 8 Details of Net Interest Income, Net Interest Margin, and Trading Revenue 9 GAAP and Bank Efficiency Ratios 10 Retail Banking Efficiency Ratios 11 Average Consolidated Balance Sheet and Supplemental Average Balance Sheet Information 12-13 Details of Loans and Lending Statistics 14 Allowances for Loan and Lease Losses and Unfunded Loan Commitments and Letters of Credit and Net Unfunded Commitments 15 Details of Nonperforming Assets 16-17 Glossary of Terms 18-20 Business Segment Descriptions 21 Additional Information About The PNC/Mercantile Transaction 22 The information contained in this Financial Supplement is preliminary, unaudited and based on data available at October 31, 2006. We have reclassified certain prior period amounts included in this Financial Supplement to be consistent with the current period presentation. This information speaks only as of the particular date or dates included in the schedules. We do not undertake any obligation to, and disclaim any duty to, correct or update any of the information provided in this Financial Supplement. Our future financial performance is subject to risks and uncertainties as described in our SEC filings. BlackRock/MLIM Transaction As further described in our Current Reports on Form 8-K dated February 15, 2006 and September 29, 2006, BlackRock, Inc. ("BlackRock"), formerly a majority-owned subsidiary of The PNC Financial Services Group, Inc., and Merrill Lynch entered into a definitive agreement pursuant to which Merrill Lynch agreed to contribute its investment management business ("MLIM") to BlackRock in exchange for 65 million shares of newly issued BlackRock common and preferred stock. This transaction closed on September 29, 2006. For all quarterly periods presented in this Financial Supplement, our Consolidated Income Statement reflects our former majority ownership interest in BlackRock. However, our Consolidated Balance Sheet as of September 30, 2006 reflects the deconsolidation of BlackRock's balance sheet amounts and recognizes our 34% ownership interest in BlackRock as of that date as an investment to be accounted for under the equity method on a prospective basis. Market Street As disclosed in our 2005 Annual Report on Form 10-K, in October 2005 Market Street Funding ("Market Street"), a multi-seller asset-backed commercial paper conduit owned by an independent third party and administered by PNC Bank, N.A., was restructured. As a result, Market Street was deconsolidated from our Consolidated Balance Sheet effective October 17, 2005. This deconsolidation is reflected in the information contained in this Financial Supplement. We had previously consolidated Market Street under the provisions of FIN 46R effective July 1, 2003. THE PNC FINANCIAL SERVICES GROUP, INC. Page 1 Consolidated Income Statement (Unaudited) September 30 June 30 March 31 December 31 September 30 For the three months ended - in millions, except per share data 2006 2006 2006 2005 2005 Interest Income Loans $838 $797 $747 $727 $718 Securities available for sale and held to maturity 271 255 243 233 219 Other 94 74 76 74 58 Total interest income 1,203 1,126 1,066 1,034 995 Interest Expense Deposits 434 379 327 305 270 Borrowed funds 202 191 183 174 166 Total interest expense 636 570 510 479 436 Net interest income 567 556 556 555 559 Provision for credit losses 16 44 22 24 16 Net interest income less provision for credit losses 551 512 534 531 543 Noninterest Income Asset management 381 429 461 431 364 Fund servicing 213 210 221 213 218 Service charges on deposits 81 80 73 74 73 Brokerage 61 63 59 57 56 Consumer services 89 94 89 80 76 Corporate services 157 157 135 143 121 Equity management gains 21 54 7 16 36 Net securities losses (195) (8) (4) (4) (2) Trading 38 55 57 49 47 Gain on BlackRock transaction 2,078 Other 19 96 87 95 127 Total noninterest income 2,943 1,230 1,185 1,154 1,116 Noninterest Expense Compensation 573 558 555 556 545 Employee benefits 86 76 87 77 86 Net occupancy 79 83 79 82 86 Equipment 77 80 77 75 73 Marketing 39 22 20 31 30 Other 324 330 353 324 339 Total noninterest expense 1,178 1,149 1,171 1,145 1,159 Income before minority and noncontrolling interests and income taxes 2,316 593 548 540 500 Minority and noncontrolling interests in income (loss) of consolidated entities (5) 15 13 4 14 Income taxes 837 197 181 181 152 Net income $1,484 $381 $354 $355 $334 Earnings Per Common Share Basic $5.09 $1.30 $1.21 $1.22 $1.16 Diluted $5.01 $1.28 $1.19 $1.20 $1.14 Average Common Shares Outstanding Basic 291 293 292 290 289 Diluted 296 297 296 294 292 Noninterest income to total revenue 84% 69% 68% 68% 67% Effective tax rate (a) 36.1% 33.2% 33.0% 33.5% 30.4% (a) The increase in the third quarter 2006 effective tax rate is primarily due to taxes related to the gain on, and a cumulative adjustment to deferred taxes in connection with, the BlackRock transaction, partially offset by a reduction in pretax income due to third quarter 2006 balance sheet repositioning activities. THE PNC FINANCIAL SERVICES GROUP, INC. Page 2 Consolidated Balance Sheet (Unaudited) September 30 June 30 March 31 December 31 September 30 In millions, except par value 2006 2006 2006 2005 2005 Assets Cash and due from banks $3,018 $3,438 $3,206 $3,518 $3,474 Federal funds sold and resale agreements 2,818 675 511 350 907 Other short-term investments, including trading securities 2,718 2,005 2,641 2,543 2,553 Loans held for sale 4,317 2,165 2,266 2,449 2,377 Securities available for sale and held to maturity 19,512 21,724 21,529 20,710 20,658 Loans, net of unearned income of $815, $828, $832, $835, and $856 48,900 50,548 49,521 49,101 50,510 Allowance for loan and lease losses (566) (611) (597) (596) (634) Net loans 48,334 49,937 48,924 48,505 49,876 Goodwill 3,418 3,636 3,638 3,619 3,470 Other intangible assets 590 862 844 847 755 Investment in BlackRock 3,836 Other 9,875 10,472 9,698 9,413 9,171 Total assets $98,436 $94,914 $93,257 $91,954 $93,241 Liabilities Deposits Noninterest-bearing $14,840 $14,434 $14,250 $14,988 $14,099 Interest-bearing 49,732 49,059 46,649 45,287 46,115 Total deposits 64,572 63,493 60,899 60,275 60,214 Borrowed funds Federal funds purchased 3,475 3,320 3,156 4,128 1,477 Repurchase agreements 2,275 2,136 2,892 1,691 2,054 Bank notes and senior debt 2,177 3,503 3,362 3,875 3,475 Subordinated debt 4,436 4,329 4,387 4,469 4,506 Commercial paper 110 10 120 10 3,447 Other 2,222 2,353 2,523 2,724 3,415 Total borrowed funds 14,695 15,651 16,440 16,897 18,374 Allowance for unfunded loan commitments and letters of credit 117 103 103 100 79 Accrued expenses 3,855 2,635 2,585 2,770 2,637 Other 4,031 3,573 3,822 2,759 3,025 Total liabilities 87,270 85,455 83,849 82,801 84,329 Minority and noncontrolling interests in consolidated entities 408 632 627 590 595 Shareholders Equity Preferred stock (a) Common stock - $5 par value Authorized 800 shares, issued 353 shares 1,764 1,764 1,764 1,764 1,764 Capital surplus 1,679 1,385 1,349 1,358 1,358 Retained earnings 10,771 9,449 9,230 9,023 8,814 Deferred compensation expense (51) (60) (44) (59) (64) Accumulated other comprehensive loss (109) (510) (394) (267) (200) Common stock held in treasury at cost: 59, 58, 57, 60, and 62 shares (3,296) (3,201) (3,124) (3,256) (3,355) Total shareholders equity 10,758 8,827 8,781 8,563 8,317 Total liabilities, minority and noncontrolling interests, and shareholders equity $98,436 $94,914 $93,257 $91,954 $93,241 CAPITAL RATIOS Tier 1 risk-based (b) 10.4 % 8.8 % 8.8 % 8.3 % 8.4 % Total risk-based (b) 13.6 12.4 12.5 12.1 12.5 Leverage (b) 9.4 7.7 7.6 7.2 7.1 Tangible common equity 7.5 5.2 5.2 5.0 4.9 Common shareholders equity to assets 10.9 9.3 9.4 9.3 8.9 ASSET QUALITY RATIOS Nonperforming assets to loans, loans held for sale and foreclosed assets .36 % .44 % .40 % .42 % .29 % Nonperforming loans to loans .34 .41 .37 .39 .25 Net charge-offs to average loans (For the three months ended) .37 .24 .15 .33 .12 Allowance for loan and lease losses to loans 1.16 1.21 1.21 1.21 1.26 Allowance for loan and lease losses to nonperforming loans 339 294 328 314 499 (a) Less than $.5 million at each date. (b) The ratios for September 30, 2006 are estimated and reflect the impact of the deconsolidation of BlackRock effective September 29, 2006. THE PNC FINANCIAL SERVICES GROUP, INC. Page 3 Summary of Business Results and Period-end Employees (Unaudited) Three months ended  dollars in millions (a) September 30 June 30 March 31 December 31 September 30 Earnings 2006 2006 2006 2005 2005 Retail Banking $206 $185 $190 $195 $176 Corporate & Institutional Banking 113 116 105 108 118 BlackRock (b) (c) 63 71 75 73 61 PFPC 40 26 27 29 28 Total business segment earnings 422 398 397 405 383 Minority interest in income of BlackRock (20) (21) (23) (22) (19) Other (c) (d) 1,082 4 (20) (28) (30) Total consolidated net income $1,484 $381 $354 $355 $334 Revenue (e) Retail Banking $791 $782 $753 $755 $740 Corporate & Institutional Banking 356 382 340 358 346 BlackRock (b) (f) 328 365 410 375 320 PFPC (g) 208 208 218 209 211 Total business segment revenue 1,683 1,737 1,721 1,697 1,617 Other 1,834 55 27 25 65 Total consolidated revenue $3,517 $1,792 $1,748 $1,722 $1,682 (a) This summary also serves as a reconciliation of total earnings and revenue for all business segments to total consolidated net income and revenue. Our business segment information is presented based on our management accounting practices and our management structure. We refine our methodologies from time to time as our management accounting practices are enhanced and our businesses and management structure change. (b) Our ownership interest in BlackRock was approximately 69% - 70% for all periods presented. Effective September 29, 2006, PNC's ownership interest in BlackRock dropped to approximately 34%. (c) BlackRock reported GAAP earnings of $19 million, $63 million and $71 million for the three months ended September 30, 2006, June 30, 2006 and March 31, 2006, respectively. For this PNC business segment reporting presentation, pretax integration costs incurred by BlackRock for the MLIM transaction totaling $72 million, $13 million and $6 million for the three months ended September 30, 2006, June 30, 2006 and March 31, 2006, respectively, have been reclassified from BlackRock to "Other." (d) "Other" for the three months ended September 30, 2006 includes the after-tax impact of the gain on the BlackRock transaction and costs associated with the securities portfolio rebalancing and mortgage loan portfolio repositioning. (e) Business segment revenue is presented on a taxable-equivalent basis. The interest income earned on certain earning assets is completely or partially exempt from federal income tax. As such, these tax-exempt instruments typically yield lower returns than a taxable investment. To provide more meaningful comparisons of yields and margins for all earning assets, we also provide revenue on a taxable-equivalent basis by increasing the interest income earned on tax-exempt assets to make it fully equivalent to interest income on other taxable investments. This adjustment is not permitted under generally accepted accounting principles (GAAP) on the Consolidated Income Statement. The following is a reconciliation of total consolidated revenue on a book (GAAP) basis to total consolidated revenue on a taxable-equivalent basis (in millions): September 30 June 30 March 31 December 31 September 30 2006 2006 2006 2005 2005 Total consolidated revenue, book (GAAP) basis $3,510 $1,786 $1,741 $1,709 $1,675 Taxable-equivalent adjustment 7 6 7 13 7 Total consolidated revenue, taxable-equivalent basis $3,517 $1,792 $1,748 $1,722 $1,682 (f) Amounts for BlackRock represent the sum of total operating revenue and nonoperating income. (g) Amounts for PFPC represent the sum of servicing revenue and net nonoperating income less debt financing costs. September 30 June 30 March 31 December 31 September 30 Period-end Employees 2006 2006 2006 2005 2005 Full-time employees Retail Banking 9,531 9,674 9,725 9,679 9,891 Corporate & Institutional Banking 1,925 1,899 1,892 1,861 1,740 BlackRock 2,317 2,232 2,151 2,145 PFPC 4,317 4,314 4,291 4,391 4,457 Other Operations & Technology 4,006 3,994 3,942 3,966 4,010 Staff Services 1,595 1,593 1,560 1,545 1,568 Total Other 5,601 5,587 5,502 5,511 5,578 Total full-time employees 21,374 23,791 23,642 23,593 23,811 Total part-time employees 2,165 2,241 2,003 1,755 1,558 Total employees 23,539 26,032 25,645 25,348 25,369 The period-end employee statistics disclosed for each business segment reflect staff directly employed by the respective business segment and exclude operations, technology and staff services employees. No employees are shown for BlackRock at September 30, 2006 as we deconsolidated BlackRock effective September 29, 2006. THE PNC FINANCIAL SERVICES GROUP, INC. Page 4 Retail Banking (Unaudited) Three months ended Taxable-equivalent basis (a) September 30 June 30 March 31 December 31 September 30 Dollars in millions 2006 2006 2006 2005 2005 INCOME STATEMENT Net interest income $427 $424 $408 $417 $407 Noninterest income Asset management 87 87 87 86 87 Service charges on deposits 79 77 71 72 71 Brokerage 59 59 58 54 54 Consumer services 86 88 86 78 72 Other 53 47 43 48 49 Total noninterest income 364 358 345 338 333 Total revenue 791 782 753 755 740 Provision for credit losses 9 28 9 9 14 Noninterest expense 451 455 436 434 444 Pretax earnings 331 299 308 312 282 Minority interest 5 5 4 Income taxes 120 109 114 117 106 Earnings $206 $185 $190 $195 $176 AVERAGE BALANCE SHEET Loans Consumer Home equity $13,849 $13,816 $13,778 $13,751 $13,570 Indirect 1,069 1,019 987 980 952 Other consumer 1,221 1,202 1,248 1,264 1,205 Total consumer 16,139 16,037 16,013 15,995 15,727 Commercial 5,821 5,715 5,433 5,282 5,235 Floor plan 854 964 970 936 903 Residential mortgage 1,509 1,577 1,648 1,716 1,789 Other 250 248 236 244 247 Total loans 24,573 24,541 24,300 24,173 23,901 Goodwill and other intangible assets 1,580 1,586 1,582 1,560 1,545 Loans held for sale 1,513 1,535 1,880 1,802 1,602 Other assets 1,640 1,621 1,607 1,505 1,498 Total assets $29,306 $29,283 $29,369 $29,040 $28,546 Deposits Noninterest-bearing demand $7,848 $7,908 $7,777 $7,925 $7,891 Interest-bearing demand 7,787 7,950 8,025 8,095 8,044 Money market 14,832 14,697 14,644 14,399 14,042 Total transaction deposits 30,467 30,555 30,446 30,419 29,977 Savings 1,976 2,109 2,183 2,309 2,516 Certificates of deposit 14,053 13,560 13,115 12,671 11,996 Total deposits 46,496 46,224 45,744 45,399 44,489 Other liabilities 515 537 560 392 370 Capital 2,988 2,979 2,943 2,965 2,919 Total funds $49,999 $49,740 $49,247 $48,756 $47,778 PERFORMANCE RATIOS Return on average capital 27 % 25 % 26 % 26 % 24 % Noninterest income to total revenue 46 46 46 45 45 Efficiency, GAAP basis 57 58 58 57 60 Efficiency, as adjusted (b) 55 56 56 55 58 (a) See notes (a) and (e) on page 3. (b) See page 11 for a reconciliation of the efficiency ratio, as adjusted, to the efficiency ratio on a GAAP basis. THE PNC FINANCIAL SERVICES GROUP, INC. Page 5 Retail Banking (Unaudited) (Continued) Three months ended September 30 June 30 March 31 December 31 September 30 Dollars in millions except as noted 2006 2006 2006 2005 2005 OTHER INFORMATION (a) Credit-related statistics: Nonperforming assets $95 $104 $93 $90 $87 Net charge-offs (b) $31 $19 $14 $12 $11 Annualized net charge-off ratio .50 % .31 % .23 % .20 % .18 % Home equity portfolio credit statistics : % of first lien positions 44 % 45 % 45 % 46 % 47 % Weighted average loan-to-value ratios 69 % 69 % 68 % 68 % 70 % Weighted average FICO scores 728 728 727 728 721 Loans 90 days past due .22 % .21 % .22 % .21 % .18 % Checking-related statistics: Retail Banking checking relationships 1,958,000 1,956,000 1,950,000 1,934,000 1,921,000 Consumer DDA households using online banking 920,000 897,000 880,000 855,000 830,000 % of consumer DDA households using online banking 52 % 51 % 50 % 49 % 48 % Consumer DDA households using online bill payment 361,000 305,000 253,000 205,000 188,000 % of consumer DDA households using online bill payment 20 % 17 % 14 % 12 % 11 % Small business managed deposits : On-balance sheet Noninterest-bearing demand $4,370 $4,319 $4,357 $4,555 $4,499 Interest-bearing demand 1,545 1,392 1,454 1,656 1,547 Money market 2,658 2,617 2,705 2,941 3,045 Certificates of deposit 647 574 553 530 410 Off-balance sheet (c) Small business sweep checking 1,676 1,532 1,454 1,392 1,321 Total managed deposits $10,896 $10,434 $10,523 $11,074 $10,822 Brokerage statistics: Margin loans $170 $194 $205 $217 $223 Financial consultants (d) 752 775 783 779 784 Full service brokerage offices 99 100 100 100 99 Brokerage account assets (billions) $44 $43 $43 $42 $42 Other statistics: Gains on sales of education loans (e) $11 $7 $4 $4 $11 Period-end full-time employees 9,531 9,674 9,725 9,679 9,891 Period-end part-time employees 1,660 1,526 1,373 1,117 934 ATMs 3,594 3,553 3,763 3,721 3,770 Branches (f) 848 846 846 839 830 ASSETS UNDER ADMINISTRATION (in billions) (g) Assets under managemen t Personal $42 $40 $40 $40 $41 Institutional 10 10 10 9 9 Total $52 $50 $50 $49 $50 Asset Type Equity $32 $31 $32 $31 $31 Fixed income 12 12 12 12 13 Liquidity/Other 8 7 6 6 6 Total $52 $50 $50 $49 $50 Nondiscretionary assets under administration Personal $27 $25 $28 $27 $27 Institutional 62 60 59 57 58 Total $89 $85 $87 $84 $85 Asset Type Equity $32 $31 $33 $33 $32 Fixed income 27 26 26 24 25 Liquidity/Other 30 28 28 27 28 Total $89 $85 $87 $84 $85 (a) Presented as of period-end, except for net charge-offs, annualized net charge-off ratio, gains on sales of education loans, and small business deposits. (b) The increase at September 30, 2006 was primarily due to a single large overdraft fraud that occurred during the second quarter of 2006. (c) Represents small business balances, a portion of which are calculated on a one-month lag. These balances are swept into liquidity products managed by other PNC business segments, the majority of which are off-balance sheet. (d) Financial consultants provide services in full service brokerage offices and PNC traditional branches. (e) Included in "Noninterest income-Other" on page 4. (f) Excludes certain satellite branches that provide limited products and service hours. (g) Excludes brokerage account assets. THE PNC FINANCIAL SERVICES GROUP, INC. Page 6 Corporate & Institutional Banking (Unaudited) Three months ended Taxable-equivalent basis (a) September 30 June 30 March 31 December 31 September 30 Dollars in millions except as noted 2006 2006 2006 2005 2005 INCOME STATEMENT Net interest income $182 $173 $175 $184 $194 Noninterest income Corporate services 131 133 113 118 99 Other 43 76 52 56 53 Noninterest income 174 209 165 174 152 Total revenue 356 382 340 358 346 Provision for (recoveries of) credit losses 7 17 12 23 (1) Noninterest expense 182 192 176 177 172 Pretax earnings 167 173 152 158 175 Income taxes 54 57 47 50 57 Earnings $113 $116 $105 $108 $118 AVERAGE BALANCE SHEET Loans Corporate (b) $9,966 $9,981 $9,685 $9,829 $11,436 Commercial real estate 2,953 2,760 2,643 2,620 2,580 Commercial - real estate related 2,476 2,484 2,454 2,219 2,155 Asset-based lending 4,563 4,452 4,252 4,227 4,227 Total loans (b) 19,958 19,677 19,034 18,895 20,398 Loans held for sale 865 875 866 923 789 Goodwill and other intangible assets 1,366 1,328 1,314 1,265 1,081 Other assets 4,721 4,411 4,282 4,243 4,416 Total assets $26,910 $26,291 $25,496 $25,326 $26,684 Deposits Noninterest-bearing demand $6,817 $6,353 $6,697 $6,526 $6,195 Money market 2,678 2,168 2,110 2,886 2,620 Other 995 933 777 717 720 Total deposits 10,490 9,454 9,584 10,129 9,535 Commercial paper (c) 514 2,553 Other liabilities 3,885 3,722 3,439 3,405 3,280 Capital 1,879 2,027 1,945 1,787 1,743 Total funds $16,254 $15,203 $14,968 $15,835 $17,111 PERFORMANCE RATIOS Return on average capital 24 % 23 % 22 % 24 % 27 % Noninterest income to total revenue 49 55 49 49 44 Efficiency 51 50 52 49 50 COMMERCIAL MORTGAGE SERVICING PORTFOLIO (in billions) Beginning of period $151 $140 $136 $126 $119 Acquisitions/additions 37 19 13 21 18 Repayments/transfers (8) (8) (9) (11) (11) End of period $180 $151 $140 $136 $126 OTHER INFORMATION Consolidated revenue from: (d) Treasury Management $108 $106 $102 $105 $105 Capital Markets $64 $76 $64 $62 $42 Midland Loan Services $47 $42 $42 $41 $39 Total loans (e) $20,405 $20,057 $19,447 $18,817 $21,084 Nonperforming assets (e) $94 $125 $112 $124 $67 Net charge-offs (recoveries) $14 $12 $4 $28 $5 Period-end full-time employees 1,925 1,899 1,892 1,861 1,740 Net gains on commercial mortgage loan sales $12 $18 $7 $13 $21 Net carrying amount of commercial mortgage servicing rights (e) $414 $385 $353 $344 $297 (a) See notes (a) and (e) on page 3. (b) Includes lease financing and Market Street. Market Street was deconsolidated from our Consolidated Balance Sheet effective October 17, 2005. (c) Includes Market Street. See Supplemental Average Balance Sheet Information on pages 12-13. (d) Represents consolidated PNC amounts. (e) Presented as of period-end. THE PNC FINANCIAL SERVICES GROUP, INC. Page 7 BlackRock (Unaudited) (a) (b) Three months ended Taxable-equivalent basis (a) September 30 June 30 March 31 December 31 September 30 Dollars in millions except as noted 2006 2006 2006 2005 2005 INCOME STATEMENT Investment advisory and administrative fees $275 $313 $350 $320 $255 Other income 48 47 46 49 46 Total operating revenue 323 360 396 369 301 Operating expense (c) 212 240 280 245 208 Fund administration and servicing costs 11 11 10 11 13 Total expense (c) 223 251 290 256 221 Operating income 100 109 106 113 80 Nonoperating income 5 5 14 6 19 Pretax earnings 105 114 120 119 99 Minority interest 1 1 1 1 Income taxes 41 43 44 45 37 Earnings (c) $63 $71 $75 $73 $61 PERIOD-END BALANCE SHEET Investment in BlackRock $3,836 Goodwill and other intangible assets 29 $490 $492 $484 $492 Other assets 1,434 1,349 1,364 1,181 Total assets $3,865 $1,924 $1,841 $1,848 $1,673 Liabilities (d) $1,541 $883 $852 $926 $806 Stockholders equity 2,324 1,041 989 922 867 Total liabilities and stockholders equity $3,865 $1,924 $1,841 $1,848 $1,673 Return on average equity 24 % 28 % 32 % 32 % 28 % (a) See notes (a) and (e) on page 3. (b) Effective September 29, 2006, we deconsolidated BlackRock from our consolidated financial statements and our investment in BlackRock was accounted for under equity method of accounting subsequent to that date. At September 30, 2006, we owned approximately 34% of BlackRock. (c) BlackRock reported GAAP earnings of $19 million, $63 million and $71 million for the three months ended September 30, 2006, June 30, 2006 and March 31, 2006, respectively. For this PNC business segment reporting presentation, pretax integration costs incurred by BlackRock for the MLIM transaction totaling $72 million, $13 million and $6 million for the three months ended September 30, 2006, June 30, 2006 and March 31, 2006, respectively, have been reclassified from BlackRock to "Other." The following is a reconciliation of BlackRock's earnings as reported in this PNC business segment reporting presentation to BlackRock's reported GAAP earnings (in millions): Three months ended September 30 June 30 March 31 December 31 September 30 2006 2006 2006 2005 2005 BlackRock earnings, as reported in PNC's business reporting presentation $63 $71 $75 $73 $61 Less: BlackRock/MLIM transaction integration costs, after-tax 44 8 4 BlackRock reported GAAP earnings $19 $63 $71 $73 $61 (d) Liabilities at September 30, 2006 primarily consist of income taxes payable and our total BlackRock long-term retention and incentive plan ("LTIP") funding obligation. Liabilities for each of the other periods presented include minority interest THE PNC FINANCIAL SERVICES GROUP, INC. Page 8 PFPC (Unaudited) (a) Three months ended September 30 June 30 March 31 December 31 September 30 Dollars in millions except as noted 2006 2006 2006 2005 2005 INCOME STATEMENT Servicing revenue $218 $218 $227 $217 $221 Expenses Operating expense 163 163 170 161 168 Amortization of other intangibles, net 3 4 3 4 3 Total expense 166 167 173 165 171 Operating income 52 51 54 52 50 Debt financing 11 11 10 10 10 Net nonoperating income 1 1 1 2 Pretax earnings 42 41 45 44 40 Income taxes (b) 2 15 18 15 12 Earnings $40 $26 $27 $29 $28 PERIOD-END BALANCE SHEET Goodwill and other intangible assets $1,015 $1,018 $1,022 $1,025 $1,029 Other assets 1,038 1,398 1,363 1,103 1,053 Total assets $2,053 $2,416 $2,385 $2,128 $2,082 Debt financing $813 $852 $890 $890 $939 Other liabilities 772 1,137 1,094 864 799 Shareholder's equity 468 427 401 374 344 Total funds $2,053 $2,416 $2,385 $2,128 $2,082 PERFORMANCE RATIOS Return on average equity 35 % 25 % 28 % 32 % 34 % Operating margin (c) 24 23 24 24 23 SERVICING STATISTICS (at period end) Accounting/administration net fund assets (in billions) (d) Domestic $695 $671 $665 $754 $726 Offshore 79 72 85 81 67 Total $774 $743 $750 $835 $793 Asset type (in billions) Money market $260 $247 $238 $361 $333 Equity 331 317 338 305 284 Fixed income 111 110 107 104 114 Other 72 69 67 65 62 Total $774 $743 $750 $835 $793 Custody fund assets (in billions) $399 $389 $383 $476 $475 Shareholder accounts (in millions) Transfer agency 18 18 20 19 19 Subaccounting 48 47 45 43 40 Total 66 65 65 62 59 OTHER INFORMATION Period-end full-time employees 4,317 4,314 4,291 4,391 4,457 (a) See notes (a) and (e) on page 3. (b) Income taxes for the quarter ended September 30, 2006 included the benefit of a $13.5 million reversal of deferred taxes related to foreign subsidiary earnings. (c) Operating income divided by servicing revenue. (d) Includes alternative investment net assets serviced. THE PNC FINANCIAL SERVICES GROUP, INC. Page 9 Details of Net Interest Income, Net Interest Margin, and Trading Revenue (Unaudited) Taxable-equivalent basis Three months ended Net Interest Income September 30 June 30 March 31 December 31 September 30 In millions 2006 2006 2006 2005 2005 Interest income Loans $841 $801 $750 $730 $721 Securities available for sale and held to maturity 272 255 244 234 219 Other 97 76 79 83 62 Total interest income 1,210 1,132 1,073 1,047 1,002 Interest expense Deposits 434 379 327 305 270 Borrowed funds 202 191 183 174 166 Total interest expense 636 570 510 479 436 Net interest income (a) $574 $562 $563 $568 $566 (a) The following is a reconciliation of net interest income as reported in the Consolidated Income Statement (GAAP basis) to net interest income on a taxable-equivalent basis: Three months ended September 30 June 30 March 31 December 31 September 30 In millions 2006 2006 2006 2005 2005 Net interest income, GAAP basis $567 $556 $556 $555 $559 Taxable-equivalent adjustment 7 6 7 13 7 Net interest income, taxable-equivalent basis $574 $562 $563 $568 $566 Three months ended Net Interest Margin September 30 June 30 March 31 December 31 September 30 2006 2006 2006 2005 2005 Average yields/rates Yield on interest-earning assets Loans 6.59 % 6.38 % 6.14 % 5.91 % 5.75 % Securities available for sale and held to maturity 5.01 4.76 4.66 4.49 4.29 Other 5.78 5.23 5.04 5.00 4.15 Total yield on interest-earning assets 6.09 5.84 5.64 5.44 5.23 Rate on interest-bearing liabilities Deposits 3.43 3.11 2.81 2.58 2.33 Borrowed funds 5.40 5.06 4.65 4.23 3.79 Total rate on interest-bearing liabilities 3.88 3.56 3.27 3.01 2.73 Interest rate spread 2.21 2.28 2.37 2.43 2.50 Impact of noninterest-bearing sources .68 .62 .58 .53 .46 Net interest margin 2.89 % 2.90 % 2.95 % 2.96 % 2.96 % Three months ended Trading Revenue (b) September 30 June 30 March 31 December 31 September 30 In millions 2006 2006 2006 2005 2005 Net interest income (expense) $(1) $(3) $2 $1 Noninterest income 38 55 $57 49 47 Total trading revenue $37 $52 $57 $51 $48 Securities underwriting and trading (c) $8 $2 $4 $7 $2 Foreign exchange 11 17 14 12 10 Financial derivatives 18 33 39 32 36 Total trading revenue $37 $52 $57 $51 $48 (b) See pages 12-13 for disclosure of average trading assets and liabilities. (c) Includes changes in fair value for certain loans accounted for at fair value. See page 12 for disclosure of average loans at fair value. THE PNC FINANCIAL SERVICES GROUP, INC. Page 10 GAAP and Bank Efficiency Ratios (Unaudited) Three months ended September 30 June 30 March 31 December 31 September 30 2006 2006 2006 2005 2005 PNC GAAP basis efficiency ratio (a) 34% 64% 67% 67% 69% Bank efficiency ratio (b) 24% 59% 63% 64% 67% (a) Calculated as noninterest expense divided by the sum of net interest income and noninterest income. (b) The bank efficiency ratio represents the consolidated (GAAP basis) efficiency ratio excluding the total effect of BlackRock and PFPC We believe the disclosure of this bank efficiency ratio is meaningful for investors because it provides a more relevant basis of comparison with other financial institutions that may not have significant asset management and fund processing businesses. Reconciliation of GAAP amounts with amounts used in the calculation of the bank efficiency ratio: Three months ended September 30 June 30 March 31 December 31 September 30 Dollars in millions 2006 2006 2006 2005 2005 PNC total revenue, GAAP basis $3,510 $1,786 $1,741 $1,709 $1,675 Less: BlackRock revenue* 325 365 409 373 320 PFPC revenue* 208 208 218 209 211 Revenue, as adjusted $2,977 $1,213 $1,114 $1,127 $1,144 PNC noninterest expense, GAAP basis $1,178 $1,149 $1,171 $1,145 $1,159 Less: BlackRock noninterest expense 295 264 296 256 221 PFPC noninterest expense 166 167 173 165 171 Noninterest expense, as adjusted $717 $718 $702 $724 $767 * These amounts differ from amounts included on pages 7 and 8 of this financial supplement due to the presentation on pages 7 and 8 of BlackRock revenue on a taxable-equivalent basis and classification differences related to BlackRock and PFPC. Note 13 Segment Reporting in our second quarter 2006 Quarterly Report on Form 10-Q provides further details on these differences. THE PNC FINANCIAL SERVICES GROUP, INC. Page 11 Retail Banking Efficiency Ratios (Unaudited) Three months ended September 30 June 30 March 31 December 31 September 30 2006 2006 2006 2005 2005 Efficiency, GAAP basis (a) 57% 58% 58% 57% 60% Efficiency, as adjusted (b) 55% 56% 56% 55% 58% (a) Calculated as noninterest expense divided by the sum of net interest income and noninterest income. (b) Calculated by excluding the impact of Hilliard Lyons activities included within the Retail Banking business segment. Activities excluded are the principal activities of Hilliard Lyons on a management reporting basis, including client-related brokerage and trading, investment banking and investment management. Industry-wide efficiency measures for brokerage firms and asset management firms differ significantly due primarily to the highly variable compensation structure of brokerage firms. We believe the disclosure of an efficiency ratio for Retail Banking excluding the impact of these Hilliard Lyons activities is meaningful for investors as it provides a more relevant basis of comparison with other retail banking franchises. Reconciliation of GAAP amounts with amounts used in the calculation of the adjusted Retail Banking efficiency ratio: Three months ended September 30 June 30 March 31 December 31 September 30 Dollars in millions 2006 2006 2006 2005 2005 Revenue, GAAP basis $791 $782 $753 $755 $740 Less: Hilliard Lyons 48 50 56 48 50 Revenue, as adjusted $743 $732 $697 $707 $690 Noninterest expense, GAAP basis $451 $455 $436 $434 $444 Less: Hilliard Lyons 43 45 45 44 44 Noninterest expense, as adjusted $408 $410 $391 $390 $400 THE PNC FINANCIAL SERVICES GROUP, INC. Page 12 Average Consolidated Balance Sheet (Unaudited) September 30 June 30 March 31 December 31 September 30 Three months ended - in millions 2006 2006 2006 2005 2005 Assets Interest-earning assets Securities available for sale and held to maturity Mortgage-backed, asset-backed, and other debt $15,109 $13,771 $13,007 $12,541 $12,154 U.S. Treasury and government agencies/corporations 6,187 7,263 7,527 7,952 7,960 State and municipal 144 152 156 161 167 Corporate stocks and other 259 230 216 163 167 Total securities available for sale and held to maturity (a) (b) 21,699 21,416 20,906 20,817 20,448 Loans, net of unearned income Commercial 20,431 20,348 19,556 19,130 19,685 Commercial real estate 3,268 3,071 3,021 2,983 2,947 Consumer 16,150 16,049 16,184 16,310 16,673 Residential mortgage 7,332 7,353 7,272 7,175 6,739 Lease financing 2,790 2,761 2,769 2,821 2,937 Other 367 354 344 364 469 Total loans, net of unearned income (a) 50,338 49,936 49,146 48,783 49,450 Loans held for sale 2,408 2,411 2,745 2,715 2,390 Federal funds sold and resale agreements 1,401 613 488 643 423 Other 2,805 2,795 3,147 3,248 3,046 Total interest-earning assets 78,651 77,171 76,432 76,206 75,757 Noninterest-earning assets Allowance for loan and lease losses (609) (600) (600) (628) (634) Cash and due from banks 3,161 3,140 3,187 3,325 3,233 Other 14,142 13,736 13,110 13,167 12,720 Total assets (a) $95,345 $93,447 $92,129 $92,070 $91,076 Supplemental Average Balance Sheet Information Loans Loans excluding conduit $50,338 $49,936 $49,146 $48,353 $47,351 Market Street conduit (a) 430 2,099 Total loans (a) $50,338 $49,936 $49,146 $48,783 $49,450 Trading Assets Securities (c) $1,460 $1,477 $1,797 $1,852 $1,734 Resale agreements (d) 537 378 321 593 411 Financial derivatives (e) 1,220 1,251 908 849 695 Loans at fair value (e) 168 170 Total trading assets $3,385 $3,276 $3,026 $3,294 $2,840 (a) We deconsolidated Market Street from our Consolidated Balance Sheet in October 2005. Assets and liabilities of Market Street, consisting primarily of securities, loans, and commercial paper, are not reflected in our Average Consolidated Balance Sheet after October 17, 2005. The deconsolidation of Market Street affected the following loan categories: commercial, consumer, lease financing and other. (b) Securities held to maturity totaled less than $.5 million for each of the periods presented and are included in the "Mortgage-backed, asset-backed, and other debt" category above. (c) Included in "Interest-earning assets-Other" above. (d) Included in "Federal funds sold and resale agreements" above. (e) Included in "Noninterest-earning assets-Other" above. THE PNC FINANCIAL SERVICES GROUP, INC. Page 13 Average Consolidated Balance Sheet (Unaudited) (Continued) September 30 June 30 March 31 December 31 September 30 Three months ended - in millions 2006 2006 2006 2005 2005 Liabilities, Minority and Noncontrolling Interests, and Shareholders' Equity Interest-bearing liabilities Interest-bearing deposits Money market $20,565 $19,019 $18,482 $19,194 $18,447 Demand 8,075 8,229 8,304 8,378 8,343 Savings 2,021 2,177 2,250 2,377 2,589 Retail certificates of deposit 14,209 13,686 13,243 12,804 12,143 Other time 1,467 1,323 1,309 1,527 2,306 Time deposits in foreign offices 3,712 4,276 3,396 2,482 2,061 Total interest-bearing deposits 50,049 48,710 46,984 46,762 45,889 Borrowed funds Federal funds purchased 3,831 2,715 2,594 2,518 1,704 Repurchase agreements 2,027 2,226 2,307 1,915 2,137 Bank notes and senior debt 2,801 3,145 3,824 3,558 3,271 Subordinated debt 4,436 4,437 4,437 4,438 3,996 Commercial paper (a) 153 206 219 798 3,316 Other 1,474 2,298 2,380 2,960 2,790 Total borrowed funds 14,722 15,027 15,761 16,187 17,214 Total interest-bearing liabilities 64,771 63,737 62,745 62,949 63,103 Noninterest-bearing liabilities, minority and noncontrolling interests, and shareholders' equity Demand and other noninterest-bearing deposits 14,549 13,926 13,966 14,057 13,738 Allowance for unfunded loan commitments and letters of credit 104 103 101 80 84 Accrued expenses and other liabilities 6,346 6,305 6,106 6,049 5,408 Minority and noncontrolling interests in consolidated entities 640 631 589 599 518 Shareholders' equity 8,935 8,745 8,622 8,336 8,225 Total liabilities, minority and noncontrolling interests, and shareholders' equity $95,345 $93,447 $92,129 $92,070 $91,076 Supplemental Average Balance Sheet Information Deposits and Other Interest-bearing deposits $50,049 $48,710 $46,984 $46,762 $45,889 Demand and other noninterest-bearing deposits 14,549 13,926 13,966 14,057 13,738 Total deposits $64,598 $62,636 $60,950 $60,819 $59,627 Transaction deposits $43,189 $41,174 $40,752 $41,629 $40,528 Market Street commercial paper (a) $514 $2,553 Common shareholders' equity $8,928 $8,738 $8,615 $8,328 $8,217 Trading Liabilities Securities sold short (b) $867 $769 $663 $961 $806 Repurchase agreements and other borrowings (c) 708 641 886 985 933 Financial derivatives (d) 1,151 1,200 901 908 814 Borrowings at fair value (d) 40 48 Total trading liabilities $2,766 $2,658 $2,450 $2,854 $2,553 (a) See note (a) on page 12. (b) Included in "Borrowed funds-Other" above. (c) Included in "Borrowed funds-Repurchase agreements" and "Borrowed funds-Other" above. (d) Included in "Accrued expenses and other liabilities" above. THE PNC FINANCIAL SERVICES GROUP, INC. Page 14 Details of Loans and Lending Statistics (Unaudited) Loans September 30 June 30 March 31 December 31 September 30 Period ended - in millions 2006 2006 2006 2005 2005 Commercial Retail/wholesale $5,245 $5,393 $4,962 $4,854 $5,114 Manufacturing 4,318 4,164 4,113 4,045 4,321 Other service providers 2,155 2,179 2,114 1,986 2,173 Real estate related 3,000 2,903 2,845 2,577 2,492 Financial services 1,423 1,479 1,561 1,438 1,297 Health care 685 641 651 616 608 Other 3,858 3,805 3,681 3,809 4,098 Total commercial 20,684 20,564 19,927 19,325 20,103 Commercial real estate Real estate projects 2,691 2,438 2,325 2,244 2,147 Mortgage 794 768 721 918 779 Total commercial real estate 3,485 3,206 3,046 3,162 2,926 Equipment lease financing 3,609 3,583 3,558 3,628 3,721 Total commercial lending 27,778 27,353 26,531 26,115 26,750 Consumer Home equity 13,876 13,853 13,787 13,790 13,722 Automobile 1,061 1,008 958 938 931 Other 1,419 1,388 1,363 1,445 2,232 Total consumer 16,356 16,249 16,108 16,173 16,885 Residential mortgage 5,234 7,416 7,362 7,307 7,156 Other 347 358 352 341 575 Unearned income (815) (828) (832) (835) (856) Total, net of unearned income (a) $48,900 $50,548 $49,521 $49,101 $50,510 Supplemental Loan Information Loans excluding conduit $48,900 $50,548 $49,521 $49,101 $47,889 Market Street conduit (a) 2,621 Total loans (a) $48,900 $50,548 $49,521 $49,101 $50,510 September 30 September 30 2006 2005 Commercial Lending Exposure (b)(c) Investment grade or equivalent 49 % 48 % Non-investment grade $50 million or greater 3 % 2 % All other non-investment grade 48 % 50 % Total 100 % 100 % (a) See note (a) on page 12. (b) Includes all commercial loans in the Retail Banking and Corporate & Institutional Banking business segments other than the loans of Market Street. We deconsolidated Market Street from our Consolidated Balance Sheet effective October 17, 2005. (c) Exposure represents the sum of all loans, leases, commitments and letters of credit. THE PNC FINANCIAL SERVICES GROUP, INC. Page 15 Allowances for Loan and Lease Losses and Unfunded Loan Commitments and Letters of Credit and Net Unfunded Commitments (Unaudited) Change in Allowance for Loan and Lease Losses September 30 June 30 March 31 December 31 September 30 Three months ended - in millions 2006 2006 2006 2005 2005 Beginning balance $611 $597 $596 $634 $628 Charge-offs Commercial (39) (30) (16) (8) (16) Commercial real estate (2) (1) Equipment lease financing (a) (29) Consumer (13) (12) (12) (12) (12) Residential mortgage (2) (1) Total charge-offs (a) (56) (42) (28) (51) (28) Recoveries Commercial 6 4 6 6 8 Commercial real estate 1 Equipment lease financing 4 Consumer 3 4 4 4 4 Total recoveries 9 12 10 10 13 Net recoveries (charge-offs) Commercial (33) (26) (10) (2) (8) Commercial real estate (2) (1) 1 Equipment lease financing (a) 4 (29) Consumer (10) (8) (8) (8) (8) Residential mortgage (2) (1) Total net charge-offs (a) (47) (30) (18) (41) (15) Provision for credit losses 16 44 22 24 16 Net change in allowance for unfunded loan commitments and letters of credit (14) (3) (21) 5 Ending balance $566 $611 $597 $596 $634 Supplemental Information Commercial lending net charge-offs (a) (b) $(35) $(22) $(10) $(32) $(7) Consumer lending net charge-offs (c) (12) (8) (8) (9) (8) Total net charge-offs (a) $(47) $(30) $(18) $(41) $(15) Net charge-offs to average loans Commercial lending .52 % .34 % .16 % .51 % .11 % Consumer lending .20 .14 .14 .15 .14 (a) Fourth quarter 2005 amounts reflect the impact of a charge-off related to a single leasing customer during that period (b) Includes commercial, commercial real estate and equipment lease financing. (c) Includes consumer and residential mortgage. Change in Allowance for Unfunded Loan Commitments and Letters of Credit September 30 June 30 March 31 December 31 September 30 Three months ended - in millions 2006 2006 2006 2005 2005 Beginning balance $103 $103 $100 $79 $84 Net change in allowance for unfunded loan commitments and letters of credit 14 3 21 (5) Ending balance $117 $103 $103 $100 $79 Net Unfunded Commitments September 30 June 30 March 31 December 31 September 30 In millions 2006 2006 2006 2005 2005 Net unfunded commitments (d) $43,804 $40,904 $40,806 $40,178 $35,261 (d) Balances subsequent to October 17, 2005 reflect the deconsolidation of Market Street from our Consolidated Balance Sheet as of that date. Amounts related to Market Street are now considered third party net unfunded commitments. THE PNC FINANCIAL SERVICES GROUP, INC. Page 16 Details of Nonperforming Assets (Unaudited) Nonperforming Assets by Type September 30 June 30 March 31 December 31 September 30 Period ended - in millions 2006 2006 2006 2005 2005 Nonaccrual loans Commercial $112 $151 $127 $134 $86 Commercial real estate 14 12 13 14 11 Equipment lease financing 14 16 16 17 3 Consumer 14 14 11 10 11 Residential mortgage 13 14 15 15 16 Total nonaccrual loans 167 207 182 190 127 Troubled debt restructured loan 1 Total nonperforming loans 167 208 182 190 127 Nonperforming loans held for sale (a) 1 1 1 Foreclosed and other assets Equipment lease financing 12 12 13 13 13 Residential mortgage 9 8 8 9 11 Other 3 3 3 3 4 Total foreclosed and other assets 24 23 24 25 28 Total nonperforming assets (b) $191 $231 $207 $216 $156 Nonperforming loans to total loans .34 % .41 % .37 % .39 % .25 % Nonperforming assets to total loans, loans held for sale and foreclosed assets .36 .44 .40 .42 .29 Nonperforming assets to total assets .19 .24 .22 .23 .17 (a) Amounts represent troubled debt restructured loans held for sale. (b) Excludes equity management assets carried at estimated fair value (amounts include troubled debt restructured assets of $4 million, $7 million, $7 million, $7 million and $16 million, respectively). $12 $18 $21 $25 $27 Change in Nonperforming Assets Nine months In millions ended January 1, 2006 $216 Transferred from accrual 182 Returned to performing (15) Principal activity including payoffs (93) Asset sales (14) Charge-offs and valuation adjustments (85) September 30, 2006 $191 THE PNC FINANCIAL SERVICES GROUP, INC. Page 17 Details of Nonperforming Assets (Unaudited) (Continued) Nonperforming Assets by Business September 30 June 30 March 31 December 31 September 30 Period ended - in millions 2006 2006 2006 2005 2005 Retail Banking Nonperforming loans $85 $95 $84 $81 $78 Foreclosed and other assets 10 9 9 9 9 Total $95 $104 $93 $90 $87 Corporate & Institutional Banking Nonperforming loans $81 $112 $97 $108 $48 Nonperforming loans held for sale 1 1 1 Foreclosed and other assets 13 13 14 15 18 Total $94 $125 $112 $124 $67 Other (a) Nonperforming loans $1 $1 $1 $1 $1 Foreclosed and other assets 1 1 1 1 1 Total $2 $2 $2 $2 $2 Consolidated Totals Nonperforming loans $167 $208 $182 $190 $127 Nonperforming loans held for sale 1 1 1 Foreclosed and other assets 24 23 24 25 28 Total $191 $231 $207 $216 $156 Largest Nonperforming Assets at September 30, 2006 - in millions (b) Ranking Outstandings Industry 1 $19 Food Mfg. 2 14 Air Transportation 3 12 Computer and Electronic Mfg. 4 12 Air Transportation 5 12 Fabricated Metal Product Mfg. 6 6 Real Estate 7 4 Construction of Buildings 8 4 Transportation Equipment Mfg. 9 4 Private Households 10 3 Truck Transportation Total $90 As a percent of nonperforming assets 47 % (a) Represents residential mortgages related to PNC's asset and liability management function. (b) Amounts shown are not net of related allowance for loan and lease losses, if applicable. Page 18 Glossary of Terms Accounting/administration net fund assets - Net domestic and foreign fund investment assets for which we provide accounting and administration services. We do not include these assets on our Consolidated Balance Sheet. Adjusted average total assets - Primarily comprised of total average quarterly (or annual) assets plus (less) unrealized losses (gains) on available-for-sale debt securities, less goodwill and certain other intangible assets. Annualized - Adjusted to reflect a full year of activity. Assets under management - Assets over which we have sole or shared investment authority for our customers/clients. We do not include these assets on our Consolidated Balance Sheet. Basis point - One hundredth of a percentage point. Charge-off - Process of removing a loan or portion of a loan from our balance sheet because it is considered uncollectible. We also record a charge-off when a loan is transferred to held for sale and the loans market value is less than its carrying amount. Common shareholders equity to total assets - Common shareholders' equity divided by total assets. Common shareholders' equity equals total shareholders' equity less the liquidation value of preferred stock. Custody assets - Investment assets held on behalf of clients under safekeeping arrangements. We do not include these assets on our Consolidated Balance Sheet. Investment assets held in custody at other institutions on our behalf are included in the appropriate asset categories on the Consolidated Balance Sheet as if physically held by us. Derivatives - Financial contracts whose value is derived from publicly traded securities, interest rates, currency exchange rates or market indices. Derivatives cover a wide assortment of financial contracts, including forward contracts, futures, options and swaps. Duration of equity - An estimate of the rate sensitivity of our economic value of equity. A negative duration of equity is associated with asset sensitivity ( i.e., positioned for rising interest rates), while a positive value implies liability sensitivity ( i.e., vulnerable to rising rates). For example, if the duration of equity is +1.5 years, the economic value of equity declines by 1.5% for each 100 basis point increase in interest rates. Earning assets - Assets that generate income, which include: federal funds sold; resale agreements; other short-term investments, including trading securities; loans held for sale; loans, net of unearned income; securities; and certain other assets. Economic capital - Represents the amount of resources that our business segments should hold to guard against potentially large losses that could cause insolvency. It is based on a measurement of economic risk, as opposed to risk as defined by regulatory bodies. The economic capital measurement process involves converting a risk distribution to the capital that is required to support the risk, consistent with our target credit rating. As such, economic risk serves as a common currency of risk that allows us to compare different risks on a similar basis. Economic value of equity ("EVE") - The present value of the expected cash flows of our existing assets less the present value of the expected cash flows of our existing liabilities, plus the present value of the net cash flows of our existing off-balance sheet positions. Effective duration - A measurement, expressed in years, that, when multiplied by a change in interest rates, would approximate the percentage change in value of on- and off- balance sheet positions. Efficiency - Noninterest expense divided by the sum of net interest income and noninterest income. Page 19 Funds transfer pricing - A management accounting methodology designed to recognize the net interest income effects of sources and uses of funds provided by the assets and liabilities of our business segments. We assign these balances LIBOR-based funding rates at origination that represent the interest cost for us to raise/invest funds with similar maturity and repricing structures. Futures and forward contracts - Contracts in which the buyer agrees to purchase and the seller agrees to deliver a specific financial instrument at a predetermined price or yield. May be settled either in cash or by delivery of the underlying financial instrument. GAAP - Accounting principles generally accepted in the United States of America. Leverage ratio - Tier 1 risk-based capital divided by adjusted average total assets. Net interest margin - Annualized taxable-equivalent net interest income divided by average earning assets. Nondiscretionary assets under administration - Assets we hold for our customers/clients in a non-discretionary, custodial capacity. We do not include these assets on our Consolidated Balance Sheet. Noninterest income to total revenue - Noninterest income divided by the sum of net interest income and noninterest income. Nonperforming assets - Nonperforming assets include nonaccrual loans, troubled debt restructured loans, nonaccrual loans held for sale, foreclosed assets and other assets. We do not accrue interest income on assets classified as nonperforming. Nonperforming loans - Nonperforming loans include loans to commercial, commercial real estate, equipment lease financing, consumer, and residential mortgage customers as well as troubled debt restructured loans. Nonperforming loans do not include nonaccrual loans held for sale or foreclosed and other assets. We do not accrue interest income on loans classified as nonperforming. Operating leverage - The period to period percentage change in total revenue less the percentage change in noninterest expense. A positive percentage indicates that revenue growth exceeded expense growth ( i.e., positive operating leverage) while a negative percentage implies expense growth exceeded revenue growth ( i.e., negative operating leverage). Recovery - Cash proceeds received on a loan that we had previously charged off. We credit the amount received to the allowance for loan and lease losses. Return on average capital - Annualized net income divided by average capital. Return on average assets - Annualized net income divided by average assets. Return on average common equity - Annualized net income divided by average common shareholders equity. Risk-weighted assets - Primarily computed by the assignment of specific risk-weights (as defined by The Board of Governors of the Federal Reserve System) to assets and off-balance sheet instruments. Securitization - The process of legally transforming financial assets into securities. Tangible common equity ratio - Period-end common shareholders equity less goodwill and other intangible assets (excluding mortgage servicing rights) divided by period-end assets less goodwill and other intangible assets (excluding mortgage servicing rights). Page 20 Taxable-equivalent interest - The interest income earned on certain assets is completely or partially exempt from federal income tax. As such, these tax-exempt instruments typically yield lower returns than a taxable investment. To provide more meaningful comparisons of yields and margins for all interest-earning assets, we also provide revenue on a taxable-equivalent basis by increasing the interest income earned on tax-exempt assets to make it fully equivalent to interest income on other taxable investments. This adjustment is not permitted under GAAP on the Consolidated Income Statement. Tier 1 risk-based capital - Tier 1 risk-based capital equals: total shareholders' equity, plus trust preferred capital securities, plus certain minority interests that are held by others; less goodwill and certain other intangible assets, less equity investments in nonfinancial companies and less net unrealized holding losses on available-for-sale equity securities. Net unrealized holding gains on available-for-sale equity securities, net unrealized holding gains (losses) on available-for-sale debt securities and net unrealized holding gains (losses) on cash flow hedge derivatives are excluded from total shareholders equity for tier 1 risk-based capital purposes. Tier 1 risk-based capital ratio - Tier 1 risk-based capital divided by period-end risk-weighted assets. Total fund assets serviced - Total domestic and offshore fund investment assets for which we provide related processing services. We do not include these assets on our Consolidated Balance Sheet. Total return swap - A non-traditional swap where one party agrees to pay the other the total return of a defined underlying asset ( e.g ., a loan), usually in return for receiving a stream of LIBOR-based cash flows. The total returns of the asset, including interest and any default shortfall, are passed through to the counterparty. The counterparty is therefore assuming the credit and economic risk of the underlying asset. Total risk-based capital - Tier 1 risk-based capital plus qualifying senior and subordinated debt, other minority interest not qualified as tier 1, and the allowance for loan and lease losses, subject to certain limitations. Total risk-based capital ratio - Total risk-based capital divided by period-end risk-weighted assets. Transaction deposits - The sum of money market and interest-bearing demand deposits and demand and other noninterest-bearing deposits. Yield curve - A graph showing the relationship between the yields on financial instruments or market indices of the same credit quality with different maturities. For example, a normal or positive yield curve exists when long-term bonds have higher yields than short-term bonds. A flat yield curve exists when yields are the same for short-term and long-term bonds. A steep yield curve exists when yields on long-term bonds are significantly higher than on short-term bonds. An inverted or negative yield curve exists when short-term bonds have higher yields than long-term bonds. Page 21 Business Segment Descriptions Retail Banking provides deposit, lending, brokerage, trust, investment management, and cash management services to approximately 2.5 million consumer and small business customers within our primary geographic area. Our customers are serviced through approximately 850 offices in our branch network, the call center located in Pittsburgh and the Internet  www.pncbank.com . The branch network is located primarily in Pennsylvania; New Jersey; the greater Washington, D.C. area, including Virginia and Maryland; Ohio; Kentucky and Delaware. Brokerage services are provided through PNC Investments, LLC, and J.J.B. Hilliard, W.L. Lyons, Inc. Retail Banking also serves as investment manager and trustee for employee benefit plans and charitable and endowment assets and provides nondiscretionary defined contribution plan services and investment options through its Vested Interest ® product. These services are provided to individuals and corporations primarily within our primary geographic markets. Corporate & Institutional Banking provides lending, treasury management, and capital markets products and services to mid-sized corporations, government entities, and selectively to large corporations. Lending products include secured and unsecured loans, letters of credit and equipment leases. Treasury management services include cash and investment management, receivables management, disbursement services, funds transfer services, information reporting, and global trade services. Capital markets products and services include foreign exchange, derivatives, loan syndications, mergers and acquisitions advisory and related services to middle-market companies, securities underwriting, and securities sales and trading. Corporate & Institutional Banking also provides commercial loan servicing, real estate advisory and technology solutions for the commercial real estate finance industry. Corporate & Institutional Banking provides products and services generally within our primary geographic markets, with certain products and services provided nationally. BlackRock is one of the worlds largest publicly traded investment management firms. As of September 30, 2006, BlackRocks assets under management, including assets under management acquired as a result of the BlackRock/MLIM transaction, were $1.1 trillion. The firm manages assets on behalf of institutions and individuals worldwide through a variety of equity, fixed income, cash management and alternative investment products. In addition, BlackRock provides BlackRock Solutions ® investment system, risk management, and financial advisory services to a growing number of institutional investors. The firm has a major presence in key global markets, including the United States, Europe, Asia, Australia and the Middle East. For additional information, please visit the firms website at www.blackrock.com. At September 30, 2006, PNC owned approximately 34% of BlackRock and will prospectively account for its investment in BlackRock under the equity method. PFPC is a leading full service provider of processing, technology and business solutions for the global investment industry. Securities services include custody, securities lending, and accounting and administration for funds registered under the 1940 Act and alternative investments. Investor services include transfer agency, managed accounts, subaccounting, and distribution. PFPC serviced $2.0 trillion in total assets and 66 million shareholder accounts as of September 30, 2006 both domestically and internationally through its Ireland and Luxembourg operations. Page 22 Additional Information About The PNC/Mercantile Transaction The PNC Financial Services Group, Inc. and Mercantile Bankshares Corporation (Mercantile Bankshares) will be filing a proxy statement/prospectus and other relevant documents concerning the PNC/Mercantile merger transaction with the United States Securities and Exchange Commission (the SEC). SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT/PROSPECTUS AND ANY OTHER DOCUMENTS TO BE FILED WITH THE SEC IN CONNECTION WITH THE MERGER TRANSACTION OR INCORPORATED BY REFERENCE IN THE PROXY STATEMENT/PROSPECTUS WHEN THEY BECOME AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. Shareholders will be able to obtain free copies of the proxy statement/prospectus, as well as other filings containing information about Mercantile Bankshares and PNC, without charge, at the SECs Internet site (http://www.sec.gov). In addition, documents filed with the SEC by The PNC Financial Services Group, Inc. will be available free of charge from Shareholder Relations at (800) 843-2206. Documents filed with the SEC by Mercantile Bankshares will be available free of charge from Mercantile Bankshares Corporation, 2 Hopkins Plaza, P.O. Box 1477, Baltimore, Maryland 21203, Attention: Investor Relations. Mercantile Bankshares and its directors and executive officers and certain other members of management and employees are expected to be participants in the solicitation of proxies from Mercantile Bankshares shareholders in respect of the proposed merger transaction. Information regarding the directors and executive officers of Mercantile Bankshares is available in the proxy statement for its May 9, 2006 annual meeting of shareholders, which was filed with the SEC on March 29, 2006. Additional information regarding the interests of such potential participants will be included in the proxy statement/prospectus relating to the merger transaction and the other relevant documents filed with the SEC when they become available. ADDITIONAL INFORMATION ABOUT THE PNC/MERCANTILE TRANSACTION The PNC Financial Services Group, Inc. and Mercantile Bankshares Corporation will be filing a proxy statement/prospectus and other relevant documents concerning the PNC/Mercantile merger transaction with the United States Securities and Exchange Commission (the SEC). SHAREHOLDERS ARE URGED TO READ THE PROXY STATEMENT/PROSPECTUS AND ANY OTHER DOCUMENTS TO BE FILED WITH THE SEC IN CONNECTION WITH THE MERGER TRANSACTION OR INCORPORATED BY REFERENCE IN THE PROXY STATEMENT/PROSPECTUS WHEN THEY BECOME AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. Shareholders will be able to obtain free copies of the proxy statement/prospectus, as well as other filings containing information about Mercantile Bankshares and PNC, without charge, at the SECs Internet site (http://www.sec.gov). In addition, documents filed with the SEC by The PNC Financial Services Group, Inc. will be available free of charge from Shareholder Relations at (800) 843-2206. Documents filed with the SEC by Mercantile Bankshares will be available free of charge from Mercantile Bankshares Corporation, 2 Hopkins Plaza, P.O. Box 1477, Baltimore, Maryland 21203, Attention: Investor Relations. Mercantile Bankshares and its directors and executive officers and certain other members of management and employees are expected to be participants in the solicitation of proxies from Mercantile Bankshares shareholders in respect of the proposed merger transaction. Information regarding the directors and executive officers of Mercantile Bankshares is available in the proxy statement for its May 9, 2006 annual meeting of shareholders, which was filed with the SEC on March 29, 2006. Additional information regarding the interests of such potential participants will be included in the proxy statement/prospectus relating to the merger transaction and the other relevant documents filed with the SEC when they become available.
